—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Finnegan, J.), both rendered July 14, 1988, convicting him of assault in the first degree under Indictment No. 2871/85, and bail jumping in the first degree under Indictment No. 2347/88, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Having expressly agreed to withdraw all motions in consideration of his guilty plea to one count of assault in the first degree in satisfaction of the charges contained in Indictment No. 2871/85, the defendant has waived his right to challenge the court’s denial of that branch of his omnibus motion which was to suppress identification testimony (see, People v Lantigua, 179 AD2d 826; People v Gary, 179 AD2d 821; People v Williams, 167 AD2d 491; People v Battista, 167 AD2d 344; People v Tavarez, 151 AD2d 793).
Furthermore, by knowingly, intelligently, and voluntarily pleading guilty, the defendant has forfeited his right to raise *648an allegation of error with respect to an alleged Rosario violation. With few exceptions, a guilty plea waives all nonjurisdictional defects in a criminal proceeding (see, People v Williams, 185 AD2d 260; People v Gerber, 182 AD2d 252). A Rosario violation does not fall within any of the exceptions to the rule of waiver and thus, the defendant’s guilty plea precludes appellate review of his Rosario claim (People v West, 184 AD2d 743; People v Cusani, 153 AD2d 574; see also, People v Rojas, 169 AD2d 464).
Finally, concerning the defendant’s conviction for bail jumping in the first degree under Indictment No. 2347/88, we have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.